ABBATE, Judge
DECISION
This adoption proceeding came before the Court on the 5th day of August, 1975. The petitioners, Ivan J. Ezell and Nancy Ezell, seek an order from this Court to have Dang Minh Tri, a child, declared their legal child. The natural *286parents, together with the child and petitioners, were present in Court.
Factually speaking, the minor child to be adopted is a Vietnamese refugee who, with her family, escaped prior to the occupation of South Vietnam by the Provisional Government of North Vietnam. This Court thoroughly questioned the natural parents regarding the voluntariness of their consent directly and through a qualified Vietnamese interpreter. After having examined the natural parents, the Court finds that their consent to adopt was based upon a promise they made to the petitioners, and their inability to provide support to the child. This Court also made an investigation, through its family counselor, which revealed that this adoption should not be granted. A communication was sent to the Court on 31 July 1975 recommending that the child remain with the natural parents.
In view of the foregoing, and looking at the totality of the circumstances, this Court must deny the petition for adoption.
So ordered.